DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second break-away pressure prediction value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "second break-away pressure prediction value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites “a break-away pressure prediction value”. It is unclear as to whether or not this is referring back to one of the first and/or second break-away pressure prediction values or to a separate instance of a break-away pressure prediction value.
11, the claim recites “this break-away pressure prediction value” and “the break-away pressure prediction value”. It is unclear as to which break-away pressure prediction value these limitations are referring to.
Regarding claim 12, the claim recites “a break-away pressure prediction value” twice. It is unclear as to whether or not these are referring back to one of the first and/or second break-away pressure prediction values or to a separate instance of a break-away pressure prediction value. Additionally, it is unclear as to whether these recitations are referring to the same break-away pressure prediction value or to separate instances.
Claim 14 recites the limitation "second break-away pressure prediction value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friman et al. (US 2019/0390691 A1) (hereinafter Friman).
Regarding claim 1, Friman teaches a diagnostic apparatus for a fluidic actuator, which has an actuator element displaceable into different positions [controller for hydraulic actuator capable of being displaced into different positions] (see Abstract, Figs. 1-5), wherein the diagnostic apparatus is configured to:
	provide, for a first position of the actuator element, a first break-away pressure measured value [a measured actuator pressure corresponding to a first position of the actuator at the time of the measurement, such as h=0 start position; break-away pressure being pressure at which actuator moves from start position] (Para [0009, 0058-0059], see Figs. 3-4); and
	determine, based on the first break-away pressure measured value and break-away pressure reference information stored in the diagnostic apparatus [simulation model that models position h of the actuator as a function of an actuator pressure p] (see Figs. 3-4), a first pressure prediction value for a first prediction position of the actuator element, the first prediction position being different from the first position [arbitrarily chosen prediction position h from the simulation model having a corresponding pressure prediction value] (Para [0059], see Figs. 3-4).
Regarding claim 2, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the first position is a current and/or actually adopted position of the actuator element and/or the first prediction position is not a current and/or not an actually adopted position of the actuator element [position of actuator at time of 
Regarding claim 3, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the first prediction position is a first end position of the actuator element [position at 0% or 100%] (see Fig. 4).
Regarding claim 4, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the diagnostic apparatus is configured to perform the determination of the first break-away pressure prediction value according to a movement direction of the actuator element [model based on movement direction] (Para [0059], see Fig. 4)
Regarding claim 5, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the break-away pressure reference information comprises a first break-away pressure characteristic line for a first movement direction of the actuator element and/or a second break-away pressure characteristic line for a second movement direction of the actuator element [model showing first and second movement directions as pressure characteristic lines] (see Figs. 3-4).
Regarding claim 6, Friman as applied to claim 5 above teaches the claimed invention, in addition to wherein the first prediction position is a position in which the first break away pressure characteristic line has a maximum or a minimum [position at 0% or 100%] (see Fig. 4).
Regarding claim 7, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the diagnostic apparatus is further configured to provide, for a second position of the actuator element, a second break-away pressure 
Regarding claim 8, Friman as applied to claim 7 above teaches the claimed invention, in addition to wherein the diagnostic apparatus is configured to determine the first break-away pressure prediction value for a first movement direction of the actuator element [opening curve corresponding to first movement direction] and the second break-away pressure prediction value for a second movement direction of the actuator element different from the first movement direction [closing curve corresponding to second movement direction] (para [0059], see Figs. 3-4).
As best understood regarding claim 9, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the diagnostic apparatus is configured to check whether the first break-away pressure prediction value is within a pressure range available for the actuation of the fluidic actuator [model pressures within a pressure range] (see Figs. 3-4).
As best understood regarding claim 12, Friman as applied to claim 1 above teaches the claimed invention, in addition to wherein the diagnostic apparatus is 
	Regarding claim 13, Friman teaches a system comprising a diagnostic apparatus according to claim 1 (see rejection of claim 1 above) and a fluidic actuator with an actuator element [valve 1 with actuator 3] (see Fig. 1).
As best understood regarding claim 14, Friman as applied to claim 13 above teaches the claimed invention, in addition to further comprising a control apparatus [control unit 21] and an external server, which is configured to provide the first break-away pressure prediction value [model 23] (see Fig. 5).
 
Regarding claim 15, Friman teaches a method for diagnosing a fluidic actuator, [feedback for a hydraulic actuator] (see Abstract, Figs. 1-5), the method comprising:
	providing, a first break-away pressure measured value for a first position of an actuator element of the fluidic actuator [a measured actuator pressure value corresponding to a first position of the actuator at the time of the measurement, such as h=0 start position; break-away pressure being pressure at which actuator moves from start position] (Para [0009, 0058-0059], see Figs. 3-4); and
	determining, based on the first break-away pressure measured value and break-away pressure reference information stored in the diagnostic apparatus [simulation model that models position h of the actuator as a function of an actuator pressure p] (see Figs. 3-4), a first pressure prediction value for a first prediction position of the .

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the diagnostic apparatus is configured to subject the first break-away pressure prediction value and/or second break-away pressure prediction value to a transformation such that the two break-away pressure prediction values are moved in the same direction with increasing stiffness of the actuator element, in combination with the rest of the limitations found in the claims from which it depends upon.
Regarding claim 11, it is dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junk (US 2017/0184215 A1) - Actuator travel vs Actuator pressure modeling
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861